Chief Judge STERNBERG
dissenting.
I respectfully dissent.
In my view, the trial court’s denial of the motion to suppress evidence was correct because the factors known to the police at the time of the arrest constituted probable cause. Hence, there being no other error, I would affirm the conviction.
Probable cause to arrest exists when all of the facts and circumstances within a police officer’s knowledge are sufficient to support a reasonable belief that a crime has been committed by the person arrested. People v. Quintero, 657 P.2d 948 (Colo.1983).
In determining the existence of probable cause the following considerations are relevant:
The substance of all definitions of probable cause is a reasonable ground for belief of guilt. But the quantum or quality of evidence needed to show probable cause for an arrest is different from that required to sustain a conviction.... In determining what constitutes probable cause for an arrest, the surrounding facts and circumstances within the knowledge of the arresting officer, which are indicative of the commission of a crime, are most significant. When an arrest is made by a police officer, his actions should not be measured by what might or might not be probable cause to an untrained civilian.... The standard must be that of ‘a reasonable, cautious and prudent police officer’ and must be judged in light of his training and experience.
People v. Collman, 172 Colo. 238, 471 P.2d 421 (1970). See also People v. Rueda, 649 P.2d 1106 (Colo.1982).
Here, the arresting officer was aware of two reports made within a 24-hour period describing attempts to sell a large amount of very expensive jewelry for substantially less than its actual value. The informants gave identical descriptions of the jewelry. Their description of the unique physical characteristics of the individual attempting to sell the jewelry — very short, stout, and young — also dovetailed.
The individuals who made these reports were persons whose experience lent credibility to their suspicions that the jewelry was stolen. The first was a confidential police informant who had worked in the gold business for 45 years and who, on several previous occasions, had provided reliable information involving criminal activity, including possession of stolen property. See People v. Arellano, 791 P.2d *10481135 (Colo.1990) (demonstrated previous reliability of informant supports both his veracity and the reliability of new information provided by him). The second source was a jewelry store employee, who was alarmed by the discrepancies in the asking price and the obvious value of the jewelry he was being asked to purchase. The nature of the incidents was sufficiently suspicious that both men refused to buy the jewelry and communicated their suspicions to the police.
The majority concludes that the police had no probable cause to arrest the defendant because they had “no information that allowed them to form a reasonable belief that a crime had actually been committed.” It is true that, at the time of the arrest, the New Orleans police officers had no knowledge of the Denver robbery that had occurred some two weeks earlier. Nevertheless, in my view, these police officers did have knowledge of a crime, to wit, an illegal transaction constituting possession of and attempting to cause others to purchase stolen property.
Just as it is a crime in Colorado to deal with stolen property, § 18-4-410, C.R.S. (1986 Repl.Vol. 8B), so too does Louisiana prohibit such conduct. La.Rev.Stat.Ann. § 14:69 (West 1986). Under that statute, an essential element of the crime of possession of stolen “things” is the defendant’s knowledge that the things he accepted were stolen. Proof of this element, when it is based on circumstantial evidence, requires a determination that the evidence, viewed in a light most favorable to the prosecution, would permit a trier of fact to conclude beyond a reasonable doubt that every reasonable hypothesis of innocence has been excluded. State v. St. Romain, 505 So.2d 223 (La.Ct.App.1987). And, evidence showing that property was sold for substantially less than its market value is sufficient to prove that the defendant either knew or had reason to know the thing sold was stolen. State v. St. Romain, supra. See also State v. Honeycutt, 438 So.2d 1303 (La.Ct.App.1983).
Here, two men declined to purchase the jewelry because of their suspicion, based on the discrepancy between the price asked and the jewelry’s value, that it was stolen. Although the arresting officer did not directly observe criminal activity, he reasonably relied on these informants’ information and on their fear of becoming parties to an illegal transaction resulting in their refusal to purchase the jewelry.
Furthermore, I do not find the situation here analogous to that in People v. Quintero, supra. If Quintero had offered to sell the TV for substantially less than its value, then the circumstances would be comparable, and I believe would have resulted in the Quintero arrest being found as proper.
Applying the standard of a reasonable, cautious and prudent police officer judged in the light of his training and experience, I conclude that the arresting officer was in possession of sufficient facts to justify his belief at the moment of arrest that the defendant had committed a crime. Consequently, he had probable cause to execute a warrantless arrest, and the evidence obtained in connection with that arrest was properly held to be admissible.